Citation Nr: 0937717	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988 and November 1990 to June 1991.  Service in 
Southwest Asia is evidenced in the record.  

The Veteran's claims for entitlement to service connection 
for PTSD have been previously denied in rating decisions 
dated January 1995, June 1997 and June 2004.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim to reopen a 
claim for service connection for PTSD.  The Veteran disagreed 
and perfected an appeal.

The Veteran and his representative presented evidence and 
testimony at a hearing at the RO before a local hearing 
officer in August 2006.  In July 2009, the Veteran and his 
representative presented evidence and testimony in support of 
the Veteran's claim at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of the 
hearings have been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The June 2004 rating decision was not appealed.

2.  Evidence received since the June 2004 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

3.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no diagnosis of 
PTSD pursuant to the criteria of DSM-IV.

CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the June 2004 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim for entitlement to 
service connection for PTSD.  He contends the record now 
includes a diagnosis of PTSD and verified in-service 
stressors.  As was described in the Introduction, the claim 
was previously denied in an unappealed VA rating decision.  
Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board will first address preliminary matters.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO sent the Veteran a letter dated July 
2004 which informed the Veteran that he was notified of a 
decision which denied service connection for PTSD in June 
2004, and that the decision was final.  The Veteran was 
informed that the claim was previously denied because the 
evidence did not show a diagnosis of PTSD nor was there any 
evidence of an in-service stressor.  The Veteran was further 
informed that in order to reopen his claim, he needed to 
present new and material evidence, and was informed what 
constituted new and material evidence.  The Board notes that 
the language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  

In this case, VBA also provided the Veteran with notice in 
the July 2004 letter of what was required to substantiate a 
claim for service connection.  Specifically, the Veteran was 
informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The notice provided was prior to the date of the 
last adjudication of the Veteran's claim in August 2008.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  In addition, the Veteran 
was informed in a letter dated March 2006 of how VA 
determines a disability rating and an effective date in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence. However, once a claim is reopened, VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

The Board notes that in this case, VA provided the Veteran 
with assistance in substantiating his claim by successfully 
seeking records which verified his claimed stressor event and 
by providing the Veteran with a psychological examination in 
July 2008.  Accordingly, the Board finds that under the 
circumstances of this case VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the 
Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony in 
support of the Veteran's claims at hearings before both a 
local hearing officer and the undersigned VLJ.  



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Board first notes that the Veteran did not appeal the 
June 2004 rating decision.  Therefore, it is a final 
decision.  See 38 C.F.R. § 20.1103 (2008).  Secondly, the 
Board notes that the Veteran has not maintained that he is a 
combat veteran for purposes of 38 C.F.R. § 3.304, and he has 
not claimed that his statements regarding his stressor events 
do not need to be verified.  As noted above, the June 2004 
rating decision denied the Veteran's claim because there was 
no evidence of a diagnosis of PTSD and there was no proof of 
a verified stressor event.

Since the June 2004 rating decision, the record includes a 
June 6, 2006, assessment of "PTSD by history," and a June 
2008 statement from U.S. Army and Joint Services Records 
Research Center (JSRRC) which verified that the Veteran's 
unit was stationed at a location that was struck by Iraqi 
SCUD missile attacks during the period the Veteran was 
stationed there.  In accordance with Justus, supra, the 
evidence is presumed to be credible.  Thus, the Board finds 
that the record contains new and material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156; see also Evans, supra.  The claim of 
entitlement to service connection for PTSD is therefore 
reopened.



Procedural concerns

The Board has reopened the Veteran's claim and is moving 
forward to discuss the claims on the merits.  As discussed 
above, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  The 
Board must, therefore, determine whether additional 
development of the evidence is needed.

As explained above, in general, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Here, the Board observes that the 
Veteran received a psychological examination in July 2008.  
Thus, the Board finds that VA has met its duty to assist.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Entitlement to service connection for PTSD

As stated above, in order to establish service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in conformance with DSM IV, section 309.81; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2008).  The Board will address each 
element in turn.

With regard to a diagnosis of PTSD in conformance with DSM 
IV, the Board observes that there are several 
"impressions," of PTSD by history in the medical evidence.  
Indeed, a July 2004 VA psychiatric note by Baltimore VA 
psychologist, Dr. D.O., Ph.D., states that the Veteran was 
recently diagnosed with "Bi-Polar II" and that he met the 
"dx [diagnosis] criteria for PTSD."  Other notes from 2006 
restate Dr. D.O.'s PTSD impression or indicate that the 
Veteran had been assessed with PTSD by history.  Given the 
"impression" of PTSD and the comment that the Veteran met 
the diagnosis criteria of PTSD, the RO sought a new 
examination to determine whether the Veteran did indeed meet 
the required criteria of DMS IV.

The July 2008 VA examiner, Dr. J.T., Ph.D., examined the 
Veteran's VA claims folder and examined the Veteran, 
including the administration of several psychological 
testsMMPI-2.  Based on the results of the testing, the July 
2008 examiner concluded that "while the Veteran reports 
symptoms consistent with a DSM-IV diagnosis of Major 
Depressive Disorder (MDD) and PTSD, the veracity of his self-
report related to these symptoms remains in question as does 
the magnitude of his psychopathologic symptom disturbance."  
Because the DSM diagnoses are largely based on self-report 
and the Veteran's veracity was so suspect, Dr. J.T. 
determined that "we have no way of determining the veracity 
of these diagnoses."  Dr. J.T. did not diagnose the Veteran 
with PTSD.  Rather, he diagnosed the Veteran with 
"malingering; alcohol dependence; cocaine dependence."

In an assessment of conflicting medical evidence, the Board 
can favor some medical evidence over other medical evidence 
so long as the Board adequately explains its reasons for 
doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).


The Board finds that Dr. J.T.'s opinion is more probative 
than Dr. D.O.'s opinion.  Dr. J.T.'s July 2008 report 
thoroughly explains the Veteran's psychological and medical 
history as it pertains to the Veteran's psychological status.  
Dr. D.O. simply states that the Veteran is "followed by SATP 
staff for Aftercare group and psychiatric med management . . 
. he appears engaged in tx [treatment] and complient with tx 
recommendations including meds."  Dr. J.T.'s report breaks 
down the results of psychological testing and indicates why 
Dr. J.T. determined that the Veteran's responses were often 
unreliable.  Dr. D.O. simply reports that the Veteran stated 
that the stressor event caused him to fear for his life.  Dr. 
J.T.'s report is more detailed than Dr. D.O.'s report 
regarding the demeanor and manner of the Veteran during the 
examination, and more thoroughly describes the psychological 
and mental status of the Veteran.  In sum, Dr. J.T.'s report 
includes more detailed information that is substantiated in 
the medical evidence of record than does Dr. D.O.'s report.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In this case, for the 
reasons stated above, the Board finds that Dr. J.T.'s report 
carries more probative value than does Dr. D.O.'s report.  

To the extent that the Veteran's statements can be construed 
to be an opinion that he has PTSD, the Board observes that he 
is not medically qualified to render such a diagnosis.  There 
is nothing in the record to indicate his opinion should merit 
any probative weight; he does not appear to have the 
requisite training or experience to make such a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons stated above, the Board finds that the 
Veteran's claim fails because there is no competent diagnosis 
of PTSD pursuant to DSM-IV as required by 38 C.F.R. §§ 
3.304(f), 4.125(a) (2008).  

The Board briefly notes that the third element has been met 
by the response from JSRRC.  With regard to the second 
element, because there is no diagnosis of PTSD, there can not 
be a nexus between the verified stressor event and the 
diagnosis of PTSD.

For those reasons, the Board finds that entitlement to 
service connection for PTSD is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal of this issue is allowed.

Entitlement to service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


